 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 DENISE M. OKI (CABN 311212)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7196
 7        FAX: (415) 436-7234
          Email: Denise.Oki@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   NO. 18-CR-90 MAG
                                                     )
14           Plaintiff,                              )   NOTICE OF DISMISSAL AND [PROPOSED]
                                                     )   ORDER GRANTING LEAVE TO DISMISS THE
15      v.                                           )   INFORMATION
                                                     )
16   JOHN C. CHOI,                                   )
                                                     )
17           Defendant.                              )
                                                     )
18

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above Information without

21 prejudice.

22
     DATED:                                              Respectfully submitted,
23
                                                         ALEX G.TSE
24                                                       United States Attorney
25

26
                                                         HALLIE M. HOFFMAN
27                                                       Chief, General Crimes
28


     NOTICE OF DISMISSAL (CR 18-90 MAG)
30
 1                                        [PROPOSED] ORDER

 2        Leave is granted to the government to dismiss the Information.

 3

 4        IT IS SO ORDERED.

 5

 6

 7 DATED: December 19, 2018                   _______________________________
                                              THE HONORABLE SALLIE KIM
 8                                            United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     NOTICE OF DISMISSAL (CR 18-90 MAG)
30
